UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1666


RIYING WANG,

                      Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                      Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2016            Decided:   January 10, 2017


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Riying Wang, Petitioner Pro Se. Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Briena L. Stippoli, Senior
Litigation Counsel, Karen L. Melnik, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Riying Wang, a native and citizen of the People’s Republic

of China, petitions for review of an order of the Board of

Immigration      Appeals         (Board)      dismissing        his     appeal       from    the

Immigration      Judge’s             denial   of       his     requests        for      asylum,

withholding      of   removal,          and   protection        under        the     Convention

Against    Torture.             We    have    thoroughly        reviewed        the     record,

including    the      transcript         of   Wang’s         merits    hearings        and   all

supporting evidence.             We conclude that the record evidence does

not compel a ruling contrary to any of the agency’s factual

findings,     see      8    U.S.C.        § 1252(b)(4)(B)             (2012),        and     that

substantial      evidence         supports       the    Board’s        decision,       INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).

     Accordingly,          we    deny     the       petition     for        review    for    the

reasons stated by the Board.                    See In re Wang (B.I.A. May 16,

2016).     We dispense with oral argument because the facts and

legal    contentions       are        adequately       presented       in     the    materials

before    this   court      and       argument      would     not     aid    the     decisional

process.



                                                                             PETITION DENIED




                                                2